Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 1 of 35 PageID 1629




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    JITENDRA JAIN, MANISH ARORA,
    HARSH DATTA, BALVANT ARORA,
    and SCARIYA KUMARAMANGALAM,

          Plaintiffs,

    v.                                    Case No. 8:20-cv-2263-VMC-JSS


    NEXGEN MEMANTINE, INC.,
    SUREN AJJARAPU,
    ANNAPURNA GUNDLAPALLI,
    GAJAN MAHENDIRAN,
    NEXGEN LIFE SCIENCES LLC,
    G&S COAL TRADERS, LLC,
    and TRXADE GROUP, INC.,

          Defendants.

    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant Suren Ajjarapu’s Motion to Dismiss Verified Amended

    Complaint (Doc. # 140), Defendant Annapurna Gundlapalli’s

    Motion to Dismiss Verified Amended Complaint (Doc. # 141),

    and Defendant Nexgen Memantine, Inc.’s Motion to Dismiss

    Counts I, III, V, and X of the Verified Amended Complaint

    (Doc. # 142), filed on April 6, 2021. Plaintiffs Jitendra

    Jain, Manish Arora, Harsh Datta, Balvant Arora, and Scariya

    Kumaramangalam have responded. (Doc. ## 145, 146, 147). The




                                      1
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 2 of 35 PageID 1630




    Motions are granted in part and denied in part as set forth

    herein.

    I.     Background

           “Beginning   in   November   2015   and    continuing   through

    February 2016 (the ‘Solicitation Period’), [] Ajjarapu and []

    Mahendiran, on behalf of Nexgen Memantine [], solicited the

    sale   of   securities   in   the   form   of    preferred   stock   to”

    Plaintiffs as private investors. (Doc. # 136 at 3). Mahendiran

    is Nexgen Memantine’s president, and Ajjarapu is Mahendiran’s

    partner as well as CEO of “Trxade Group Inc., a publicly

    traded and well-established company in the pharmaceutical

    industry.” (Id. at 4). Mahendiran allegedly represented that

    “while Ajjarapu was not ‘on paper,’ that he was managing and

    controlling Nexgen Memantine along with Mahendiran.” (Id.).

    Gundlapalli is the vice president and secretary of Nexgen

    Memantine. (Id. at 18, 24).

           Nexgen Memantine allegedly is a business that intended

    to manufacture and sell “a generic version of the currently

    existing memantine drug, which is used as a form of treatment

    for Alzheimer’s disease, once it was approved by the United

    States Food and Drug Administration (‘FDA’).” (Id. at 4). On

    “November 15, 2015, Ajjarapu and Mahendiran told [Plaintiff]

    Datta that Ajjarapu’s company, Trxade Group, was majorly


                                        2
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 3 of 35 PageID 1631




    involved in controlling Nexgen Memantine, and that Trxade

    Group would handle the logistics of pricing and marketing

    Nexgen Memantine’s product.” (Id.). “Ajjarapu and Mahendiran

    explained to Datta that they had already invested some of

    their own money into Nexgen Memantine and secured other

    private investments totaling approximately $4-5 million, but

    that they were still looking to secure approximately $1

    million to go towards funding the production of the pending

    generic memantine drug.” (Id. at 5).

          “While   soliciting       Plaintiff         Investors,     Ajjarapu    and

    Mahendiran provided misleading information to Plaintiff[]

    Investors,        in    the         form         of      false      statements,

    misrepresentations, and material omissions.” (Id.                         at 3).

    “Plaintiff     Investors      would       not    have    invested    in   Nexgen

    Memantine         []    but         for         the     false       statements,

    misrepresentations,           and        material       omissions.”       (Id.).

    “Plaintiff Investors relied on the misinformation provided by

    Ajjarapu and Mahendiran, and lost their entire investment

    principal    as    a   result       of    their       investments    in   Nexgen

    Memantine.” (Id.). In total, Plaintiffs invested $425,000 in

    Nexgen Memantine. (Id. at 16-17).

          The alleged misrepresentations in the verified amended

    complaint include, among other things:


                                              3
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 4 of 35 PageID 1632




          (1) In a December 15, 2015 email sent to Plaintiff
          Datta, “Mahendiran falsely represented that Nexgen
          Memantine had a distribution network built (setup
          through   Trxade  Group)”   even  though   “Nexgen
          Memantine had no agreements with any distributors
          at the time, nor would it make any such agreements
          in the future.” (Id. at 5-6)

          (2) Mahendiran attached to the same email a
          “‘Nexgen   Teaser,’  which   stated  that   Nexgen
          Memantine had partnered with a pharmaceutical
          manufacturer in Hyderabad, India” even though
          “Nexgen Memantine had no partnership agreements
          finalized with any pharmaceutical manufacturers in
          Hyderabad, India.” (Id. at 6).

          (3) The “Nexgen Teaser” stated that Ajjarapu was
          the “Manager” of Nexgen Memantine, even though
          “Ajjarapu was not, and never has been, a manager of
          Memantine in any official capacity.” (Id. at 6).

          (4) Mahendiran emailed Plaintiffs a presentation
          about Trxade Group, of which Ajjarapu is CEO, “to
          support      Ajjarapu      and       Mahendiran[’s]
          representations that Trxade would use its knowledge
          as a pharmaceutical industry insider and its
          control of Trxade to directly control and market
          Nexgen Memantine’s generic memantine drug in the
          United States, at a lower price than competitors.”
          (Id. at 6-7).

          (5) “Throughout the Solicitation Period, Ajjarapu
          and Mahendiran consistently represented that Nexgen
          Memantine was controlled by and partnered with
          Trxade Group, and that Trxade was in control of
          marketing and distribution of the drug.” (Id. at
          7).

          (6) “Throughout the Solicitation Period, Ajjarapu
          represented to Plaintiff Investors in phone and in-
          person conversations that he was the CEO of Trxade
          Group, and that Trxade Group had a pecuniary
          interest in Nexgen Memantine’s business and pending
          generic memantine drug.” (Id.).




                                      4
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 5 of 35 PageID 1633




          (7) “At times during the Solicitation Period,
          Ajjarapu and Mahendiran also represented to
          Plaintiff Investors that there was a high
          likelihood that Trxade Group Inc. might buy the
          rights to Nexgen Memantine’s generic memantine drug
          or would seek to acquire the corporation itself”
          even though “this representation was false and/or
          misleading because after an investigation with the
          FDA it appears the drug was never submitted for
          approval at all.” (Id. at 8).

          (8) “Throughout the Solicitation Period, during
          telephone   calls  and   inperson  meetings   with
          Plaintiff Investors, Ajjarapu and Mahendiran
          represented that Nexgen Memantine had an agreement
          to sell the generic memantine drug to the United
          States Veterans Administration (‘VA’),” which was
          “false and/or misleading as Mahendiran and Nexgen
          Memantine have since admitted that the corporation
          did not have an agreement to sell the generic
          memantine drug to the VA.” (Id.).

          (9) “At some point during the Solicitation Period,
          Ajjarapu    and   Mahendiran   provided   Plaintiff
          Investors with another presentation on Nexgen
          Memantine” that stated “MEMANTINE IS ALREADY FDA
          APPROVED AND MANUFACTURING UNIT IN INDIA IS ALSO
          USA/FDA APPROVED TO PRODUCE IT !!.” (Id.). “This
          was   false   and/or   misleading  because   Nexgen
          Memantine’s generic memantine drug had not yet been
          approved by the FDA, and Plaintiff Investors were
          later told by Mahendiran that delays in Nexgen
          Memantine’s business were the result of the Indian
          manufacturer’s difficulty getting FDA approval.”
          (Id. at 8-9).

          (10) This same presentation also stated that
          “[c]urrently Nexgen has partnered with Westminster
          to distributor [sic] products thru [sic] wholesale
          partnership,” which was “false and/or misleading
          because Westminster Pharmaceuticals LLC has since
          denied any partnership agreement with Nexgen
          Memantine existed at the time the representation
          was made.” (Id. at 9).



                                      5
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 6 of 35 PageID 1634




          (11) A third presentation from January 2016 stated
          that, “[o]n a conservative basis Nexgen will have
          3% market share of pie . . . based on current
          wholesale distributors who are already buying drugs
          [list omitted] from us.” (Id. at 9). “[T]his
          representation was false and/or misleading because
          Nexgen Memantine was not selling any drugs to
          wholesale    distributors   at    the   time    the
          representation was made, as the company had only
          been incorporated a few months earlier in November
          of 2015.” (Id.).

          (12) During a January 4, 2016 conference call,
          Ajjarapu and Mahendiran “reiterated Trxade Group’s
          relation to, and pecuniary interest in, Nexgen
          Memantine”; “represented to Plaintiff Investors
          that manufacturing of the generic memantine drug
          through an Indian pharmaceutical manufacturing
          partner would begin by June 2016” and “that
          distribution of the generic memantine drug would
          begin by the end of 2016”; “represented that Nexgen
          Life Sciences LLC, which Ajjarapu and Mahendiran
          claimed was the ‘parent company’ of Nexgen
          Memantine, would guarantee that any investment by
          Plaintiff Investors, or equity held by Plaintiff
          Investors, in Nexgen Memantine would be safe”;
          “represented that Plaintiff Investors would receive
          interest   payments   on   their    principal   sums
          regardless of income generated by Nexgen Memantine,
          in addition to distributions that would be received
          only   as  the   corporation    generated   income”;
          “represented that Ajjarapu and Mahendiran had
          already invested their own personal money into
          Nexgen Memantine” and “that Nexgen Memantine as a
          company had been evaluated at $12.9 million”; and
          “represented   that   FDA   would   approve   Nexgen
          Memantine’s generic memantine drug in the immediate
          future, specifically at some time in 2016.” (Id. at
          10-12).

          (13) “Throughout the Solicitation Period, Ajjarapu
          and Mahendiran represented that Nexgen Memantine
          was a functioning business” even though “Nexgen
          Memantine is a mere shell with no employees,
          partnered manufacturers or distributors, or source


                                      6
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 7 of 35 PageID 1635




          of income other than private investments through
          the sale of securities.” (Id. at 13).

          (14) “Throughout the Solicitation Period, Ajjarapu
          and   Mahendiran   consistently    represented   to
          Plaintiff Investors that securities in Nexgen
          Memantine were of low risk or otherwise a safe and
          guaranteed investment,” which was “false and or
          misleading because the risk was substantial, as the
          investors stood a higher than average risk of
          losing all of their principal, which turned out to
          be the eventual result.” (Id. at 13).

          (15) “Throughout the Solicitation Period, Ajjarapu
          and Mahendiran represented that Plaintiff Investors
          would receive Preferred Stock in exchange for their
          investments, that would come with a 12% interest
          guaranteed dividend.” (Id. at 14).

          (16) “On December 21, 2015, Ajjarapu directly
          emailed Plaintiff Datta regarding the sale of
          securities in Nexgen Memantine, offering to
          structure a corporate guarantee for the Plaintiff
          Investors through convertible debt in order to
          further   lower   the   risk   of   the   potential
          investment.” (Id. at 15). Therein, “Ajjarapu stated
          that if Nexgen Memantine failed to produce revenue,
          ‘you have corporate [guarantee] to pay the
          Principle [sic] and interest,’” which “was false
          and/or    misleading   because    despite    Nexgen
          Memantine’s inability to gain FDA approval and lack
          of income, the Plaintiff Investors have not been
          repaid their principal investments.” (Id.).

          (17) Attached to the email was a “NMI Bridge Loan
          12.21.15” document, stating that “Nexgen Memantine,
          the ‘Payor,’ promises to pay the Plaintiff
          Investors, as ‘Holders,’ the principal sum of their
          investment with 12% interest per year on the
          outstanding principal amount.” (Id.). Similarly
          attached to the email was a “Corporate Guarantee”
          document “in which Nexgen Memantine as both the
          ‘Borrower’ and ‘Guarantor’ promises to pay back the
          principal amount of the Plaintiff Investors’
          investments.” (Id. at 16).


                                      7
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 8 of 35 PageID 1636




          Between their investments in early 2016 and November

    2018, Plaintiffs allege they were generally kept uninformed

    of the progress of Nexgen Memantine. (Id. at 17-18). When

    they called Mahendiran to check the progress, “Mahendiran

    represented that he made sufficient income from his medical

    practice to repay the combined principal amount that the

    Plaintiff     Investors   had   invested   into      Nexgen   Memantine,

    $425,000.000, and promised to personally repay the Plaintiff

    Investors in the event that Nexgen Memantine did not gain FDA

    approval for its generic memantine drug.” (Id. at 18).

          Then, on “November 1, 2018, Plaintiff Investors received

    a notice of special meeting from           []     Gundlapalli in her

    capacity as secretary of Nexgen Memantine.” (Id.). “To the

    surprise of Plaintiff Investors and other parties present,

    Ajjarapu presided over the [November 27, 2018] meeting in

    Gundlapalli’s stead, despite no notice by Gundlapalli or

    approval by the shareholders of such a proxy.” (Id. at 19).

          “It was at this special meeting that the Plaintiff

    Investors first learned of the various transfers of funds out

    of   Nexgen   Memantine’s    accounts   for     no   consideration   or

    exchange. It was also at this meeting Plaintiff Investors

    first began to fear the business was not running slow, but

    they were possibly defrauded.” (Id.). “According to Ajjarapu,


                                       8
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 9 of 35 PageID 1637




    his attorney, and the attorney for Nexgen Memantine, on

    several      instances    in     2016,     money    began     to    leave   Nexgen

    Memantine’s       accounts      for   no     apparent     reason,        with    some

    labeled      as   ‘Trxade      Invest.’      Said   transfers        amounted     to

    $1,185,000.00.” (Id.).            Ajjarapu allegedly claimed at the

    meeting      that     Mahendiran      had     transferred          the   money     to

    Mahendiran’s own accounts. (Id. at 20).

           But “three individuals had the ability to transfer money

    out    of    Nexgen   Memantine’s        accounts:      (a)   Mahendiran;         (b)

    Gundlapalli; and (c) Ajjarapu, by extension of Gundlapalli.”

    (Id.    at    19-20).    “Upon    information       and     belief,      Plaintiff

    Investors      believe    that    Ajjarapu      and     Mahendiran        are    both

    responsible for unauthorized and illegal transfers of funds

    from Nexgen Memantine to [Defendant] G&S Coal Traders. The

    basis for this belief is that Ajjarapu moved the money first

    into G&S Coal, and then out of G&S Coal to Mahendiran.” (Id.

    at 20).

           Plaintiffs initiated this action on September 25, 2020.

    (Doc. # 1). They subsequently filed an amended complaint on

    February 1, 2021. (Doc. # 97). They then filed a verified

    amended complaint on            March 30, 2021.           (Doc. #        136).    The

    verified amended complaint asserts the following claims:

    fraud under Section 10(b) of the Exchange Act and Rule 10b-5


                                             9
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 10 of 35 PageID 1638




     against Ajjarapu, Mahendiran, and Nexgen Memantine (Count I);

     controlling person liability under 15 U.S.C. § 78t against

     Gundlapalli, Nexgen Life Sciences, LLC, and Trxade Group,

     Inc. (Count II); fraudulent securities transactions under

     Florida    Statutes   §§   517.301,     517.211   against    Ajjarapu,

     Mahendiran, and Nexgen Memantine (Count III); common law

     fraud against Ajjarapu, Mahendiran, and Nexgen Memantine

     (Count IV); civil conspiracy against Ajjarapu, Mahendiran,

     Nexgen Memantine, Gundlapalli, Nexgen Life Sciences, Trxade

     Group, and G&S Coal Traders (Count V); civil theft against

     Ajjarapu   and   Mahendiran    (Count    VII);    unjust    enrichment

     against Ajjarapu and Mahendiran (Count VIII); promissory

     estoppel against Mahendiran (Count IX); a derivative claim

     for breach of fiduciary duty against Ajjarapu, Mahendiran,

     and Gundlapalli (Count X); and breach of oral contract against

     Nexgen Life Sciences (Count XI). (Id.).

           Now, Ajjarapu, Gundlapalli, and Nexgen Memantine have

     moved to dismiss. (Doc. ## 140, 141, 142). Plaintiffs have

     responded (Doc. ## 145, 146, 147), and the Motions are ripe

     for review.




                                      10
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 11 of 35 PageID 1639




     II.   Legal Standard

           A.    Rule 12(b)(6)

           On a motion to dismiss pursuant to Rule 12(b)(6), this

     Court accepts as true all the allegations in the complaint

     and   construes      them   in   the   light      most   favorable   to   the

     plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

     1262 (11th Cir. 2004). Further, the Court favors the plaintiff

     with all reasonable inferences from the allegations in the

     complaint. Stephens v. Dep’t of Health & Human Servs., 901

     F.2d 1571, 1573 (11th Cir. 1990). But,

           [w]hile a complaint attacked by a Rule 12(b)(6)
           motion to dismiss does not need detailed factual
           allegations, a plaintiff’s obligation to provide
           the grounds of his entitlement to relief requires
           more than labels and conclusions, and a formulaic
           recitation of the elements of a cause of action
           will not do. Factual allegations must be enough to
           raise a right to relief above the speculative
           level.
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

     citations omitted). Courts are not “bound to accept as true

     a legal conclusion couched as a factual allegation.” Papasan

     v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

     consideration to well-pleaded factual allegations, documents

     central    to   or   referenced    in       the   complaint,   and   matters




                                            11
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 12 of 35 PageID 1640




     judicially noticed. La Grasta v. First Union Sec., Inc., 358

     F.3d 840, 845 (11th Cir. 2004).

           B.   Rule 9(b)

           The Federal Rules of Civil Procedure accord a heightened

     pleading standard to claims for fraud, requiring that they be

     pled with particularity. Fed. R. Civ. P. 9(b). Under Rule

     9(b), the “plaintiff must allege: (1) the precise statements,

     documents, or misrepresentations made; (2) the time, place,

     and person responsible for the statement; (3) the content and

     manner in which these statements misled the [p]laintiffs; and

     (4) what the defendants gained by the alleged fraud.” Am.

     Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.

     2010)(quoting Brooks v. Blue Cross & Blue Shield of Fla.,

     Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997)).

           This “requirement serves an important purpose in fraud

     actions by alerting defendants to the precise misconduct with

     which they are charged and protecting defendants against

     spurious charges of immoral and fraudulent behavior.” W.

     Coast Roofing and Waterproofing, Inc. v. Johns Manville,

     Inc., 287 F. App’x 81, 86 (11th Cir. 2008)(quoting Ziemba v.

     Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).




                                      12
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 13 of 35 PageID 1641




           C.     PSLRA

           The Private Securities Litigation Reform Act of 1995

     (“PSLRA”)      “imposes       additional       heightened         pleading

     requirements    for   Rule    10b–5(b)    actions.”     In   re   Galectin

     Therapeutics, Inc. Sec. Litig., 843 F.3d 1257, 1269 (11th

     Cir. 2016). “For Rule 10b–5(b) claims predicated on allegedly

     false   or   misleading      statements   or   omissions,     the       PSLRA

     provides that ‘the complaint shall specify each statement

     alleged to have been misleading, the reason or reasons why

     the statement is misleading, and, if an allegation regarding

     the statement or omission is made on information and belief,

     the complaint shall state with particularity all facts on

     which that belief is formed.’” Id. (quoting 15 U.S.C. § 78u–

     4(b)(1)).

           “And for all private Rule 10b–5(b) actions requiring

     proof of scienter, ‘the complaint shall, with respect to each

     act or omission alleged to violate this chapter, state with

     particularity facts giving rise to a strong inference that

     the defendant acted with the required state of mind [i.e.,

     scienter].’”    Id.   at     1269-70    (quoting   15   U.S.C.      §    78u–

     4(b)(2)). “Although factual allegations may be aggregated to

     infer scienter, scienter must be alleged with respect to each

     defendant and with respect to each alleged violation of the


                                        13
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 14 of 35 PageID 1642




     statute.” Id. at 1270. “To qualify as ‘strong’ . . . an

     inference of scienter must be more than merely plausible or

     reasonable — it must be cogent and at least as compelling as

     any opposing inference of nonfraudulent intent.” Tellabs,

     Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 314 (2007).

           “If these PSLRA pleading requirements are not satisfied,

     the court ‘shall’ dismiss the complaint.” In re Galectin

     Therapeutics, Inc. Sec. Litig., 843 F.3d at 1270 (quoting 15

     U.S.C. § 78u–4(b)(3)(A)).

     III. Analysis

           A.   Ajjarapu’s Motion

                1.    Count I

           First, Ajjarapu argues that Count I against him for fraud

     under Section 10(b) of the Exchange Act and Rule 10b-5 fails

     to satisfy the pleading requirements of Rule 9(b) and the

     PSLRA. (Doc. # 140 at 6).

           To state a claim for fraud under section 10(b) of the

     Exchange Act and Rule 10b-5, Plaintiffs must allege “(1) a

     material   misrepresentation      or   omission;    (2)   made   with

     scienter; (3) a connection with the purchase or sale of a

     security; (4) reliance on the misstatement or omission; (5)

     economic loss [i.e., damages]; and (6) a causal connection

     between the material misrepresentation or omission and the


                                      14
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 15 of 35 PageID 1643




     loss.” FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282,

     1295 (11th Cir. 2011)(citation omitted). Such a claim must

     satisfy the heightened pleading requirements of Rule 9(b) and

     the PSLRA. Id.

            Ajjarapu   argues    that   this   claim    must    be   dismissed

     against him because “Plaintiffs fail to allege that Ajjarapu

     made the [] claimed misrepresentations” because the vast

     majority of the misstatements were alleged to be made by

     “Ajjarapu and Mahendiran” together, without specifying which

     Defendant actually made each statement. (Doc. # 140 at 7-8).

     Indeed, most of the alleged misstatements were supposedly

     made by “Ajjarapu and Mahendiran” together during meetings

     and phone calls. (Doc. # 136 at 7-14).

            Although claims may sometimes be asserted against more

     than   one   defendant     collectively,    the    Court    agrees   with

     Ajjarapu that the lumping of Ajjarapu and Mahendiran together

     here is impermissible. See W. Coast Roofing & Waterproofing,

     Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir.

     2008)(“In a case with multiple defendants, the complaint

     should contain specific allegations with respect to each

     defendant;     generalized     allegations        ‘lumping’      multiple

     defendants together are insufficient.”). “For purposes of

     Rule 10b–5, the maker of a statement is the person or entity


                                        15
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 16 of 35 PageID 1644




     with ultimate authority over the statement, including its

     content and whether and how to communicate it.” Janus Cap.

     Grp., Inc. v. First Derivative Traders, 564 U.S. 135, 142

     (2011). Thus, it is important that Plaintiffs specify who

     exactly made the alleged misrepresentations during the calls

     and meetings that both Ajjarapu and Mahendiran attended, as

     simply being present when a misrepresentation is made would

     not render Ajjarapu responsible for such statement. See Id.

     at 143 (“[I]t is the speaker who takes credit — or blame —

     for what is ultimately said.”). The statements attributed to

     Ajjarapu and Mahendiran collectively cannot support this

     claim and must be repled.

           Additionally, in light of the unspecified lumping of

     Mahendiran and Ajjarapu for these statements, the verified

     amended complaint fails to create a strong inference that

     Ajjarapu made these misstatements with scienter.

           Nor does one of the only statements alleged to have been

     made by Ajjarapu alone support Plaintiffs’ claims. (Doc. #

     136 at 15-16). Ajjarapu offered to structure Plaintiffs’

     investment in Nexgen Memantine as a loan in conjunction with

     a corporate guarantee. (Id.; Doc. # 136-8). But Plaintiffs

     never executed the loan agreement to which the corporate

     guarantee Ajjarapu described was related. (Doc. # 136-9).


                                      16
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 17 of 35 PageID 1645




     Instead, they invested through a subscription agreement.

     (Doc. # 136-10). Thus, as Ajjarapu persuasively puts it,

     “[w]ithout an allegation that Plaintiffs executed a debt

     instrument,     Plaintiffs      cannot       plausibly     claim   that

     representations by Ajjarapu related to a guarantee of a debt

     instrument    were   material   to   their    equity     investments   in

     [Nexgen] Memantine.” (Doc. # 140 at 10-11). Therefore, this

     statement by Ajjarapu cannot support Plaintiffs’ claim.

           In short, the verified amended complaint fails to state

     a claim against Ajjarapu because it does not sufficiently

     identify material misstatements made by Ajjarapu or allege

     scienter. Count I is therefore dismissed with leave to amend.

                2.    Counts III and IV

           In Counts III and IV, Plaintiffs assert claims for

     violations of the Florida Securities and Investor Protection

     Act (“FSIPA”) and common law fraud.

           Section 517.301 provides that it is unlawful for an

     individual “in connection with the offer, sale, or purchase

     of any investment or security” to do any of the following:

     (1) “employ any device, scheme, or artifice to defraud;” (2)

     “obtain money or property by means of any untrue statement of

     a material fact or any omission to state a material fact

     necessary in order to make the statements made, in the light


                                       17
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 18 of 35 PageID 1646




     of   the    circumstances     under    which    they    were   made,   not

     misleading;” or (3) “engage in any transaction, practice, or

     course of business which operates or would operate as a fraud

     or deceit upon a person.” Fla. Stat. § 517.301(1)(a)(1)-(3).

           “The essential elements of common-law fraud are: (1) a

     false statement of fact; (2) known by the person making the

     statement to be false at the time it was made; (3) made for

     the purpose of inducing another to act in reliance thereon;

     (4) action by the other person in reliance on the correctness

     of the statement; and (5) resulting damage to the other

     person.” Gandy v. Trans World Computer Tech. Grp., 787 So. 2d

     116, 118 (Fla. 2d DCA 2001). As both of these claims involve

     fraud, they must satisfy the pleading requirements of Rule

     9(b).

           The Court agrees with Ajjarapu that these counts fail to

     satisfy Rule 9(b) for the same reasons as Count I discussed

     above.     The   statements   attributed   to    both    Mahendiran    and

     Ajjarapu without differentiation cannot support these claims.

     Likewise, the statement by Ajjarapu offering a corporate

     guarantee if Plaintiffs’ provided a loan cannot support these

     claims as Plaintiffs did not loan Nexgen Memantine money —

     instead they invested in exchange for equity.

           Thus, these claims must be repled.


                                           18
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 19 of 35 PageID 1647




                 3.      Count V

           In   Count    V,     Plaintiffs    assert   a    claim   for   civil

     conspiracy against Ajjarapu.

           “Under Florida Law, the elements of civil conspiracy

     are: ‘(a) an agreement between two or more parties, (b) to do

     an unlawful act or to do a lawful act by unlawful means, (c)

     the doing of some overt act in pursuance of the conspiracy,

     and (d) damage to plaintiff as a result of the acts done under

     the conspiracy.’” HRCC, Ltd. v. Hard Rock Cafe Int’l (USA),

     Inc., 302 F. Supp. 3d 1319, 1324–25 (M.D. Fla. 2016)(quoting

     United Techs. Corp v. Mazer, 556 F.3d 1260, 1271 (11th Cir.

     2009)),    aff’d,    703    F.   App’x   814   (11th   Cir.    2017).   “An

     actionable conspiracy requires an actionable underlying tort

     or wrong.” Fla. Fern Growers Ass’n, Inc. v. Concerned Citizens

     of Putnam Cnty., 616 So. 2d 562, 565 (Fla. 5th DCA 1993).

           To the extent Count V is based on the underlying wrong

     of fraud, this claim must be dismissed because the various

     fraud claims against Ajjarapu have been dismissed with leave

     to amend. See Am. United Life Ins. Co. v. Martinez, 480 F.3d

     1043, 1067 (11th Cir. 2007)(“[A] claim that is found not to

     be actionable cannot serve as the basis for a conspiracy

     claim.”).




                                         19
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 20 of 35 PageID 1648




           This count is also based on the underlying tort of civil

     theft. But, for the reasons explained below, the verified

     amended complaint fails to state a claim for civil theft

     against Ajjarapu. Therefore, Count V fails to state a claim

     for civil conspiracy based on the alleged civil theft.

           Count V is dismissed with leave to amend.

                4.      Count VII

           Plaintiffs    assert     a   claim   for   civil      theft   against

     Ajjarapu in Count VII.

           “Under Florida law, a plaintiff is entitled to treble

     damages if he proves by clear and convincing evidence that he

     has been injured by the defendant’s violation of Section

     812.014, Florida Statutes – the criminal theft statute.”

     Omnipol, a.S. v. Worrell, 421 F. Supp. 3d 1321, 1346 (M.D.

     Fla. 2019)(citing Fla. Stat. § 772.11(1)). “Thus, to state a

     claim for civil theft, the plaintiff must allege an injury

     resulting from a violation of the criminal theft statute.”

     Id. “To do this, the plaintiff must allege the defendant: (1)

     knowingly (2) obtained or used, or endeavored to obtain or

     use, the plaintiff’s property with (3) ‘felonious intent’ (4)

     either   temporarily     or    permanently       to   (a)    deprive    the

     plaintiff of the right or benefit of the property, or (b)




                                         20
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 21 of 35 PageID 1649




     appropriate the property to the defendant’s own use or the

     use of another.” Id.

           “To establish a claim for civil theft, a party must prove

     that a conversion has taken place and that the accused party

     acted with criminal intent.” Heldenmuth v. Groll, 128 So. 3d

     895, 896 (Fla. 4th DCA 2013)(quoting Gasparini v. Pordomingo,

     972 So.2d 1053, 1056 (Fla. 3d DCA 2008)). “If there was no

     factual basis to support a claim for conversion, there can be

     no cause of action for civil theft.” Id.

           To state a claim for conversion of money under Florida

     law, a plaintiff must allege: “(1) specific and identifiable

     money; (2) possession or an immediate right to possess that

     money; (3) an unauthorized act which deprives plaintiff of

     that money; and (4) a demand for return of the money and a

     refusal to do so.” United States v. Bailey, 288 F. Supp. 2d

     1261, 1264 (M.D. Fla. 2003), aff’d, 419 F.3d 1208 (11th Cir.

     2005).    Under    Florida    law,    “[m]oney    is    capable    of

     identification where it is delivered at one time, by one act

     and in one mass, or where the deposit is special and the

     identical money is to be kept for the party making the

     deposit, or where the wrongful possession of such property is

     obtained.” Tambourine Comercio Internacional SA v. Solowsky,

     312 F. App’x 263, 272 (11th Cir. 2009)(citation omitted).


                                      21
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 22 of 35 PageID 1650




     Thus, “there must be an obligation to keep intact or deliver

     the    specific   money   in   question,   so    that   money   can   be

     identified.” Gasparini v. Pordomingo, 972 So.2d 1053, 1056

     (Fla. 3d DCA 2008)(citation omitted); see also In re Mouttet,

     493 B.R. 640, 662 (Bankr. S.D. Fla. 2013)(“Money cannot be

     converted unless the money is a specifically identifiable

     fund such as an escrow account, a bag of gold coins, or the

     like.” (citation omitted)).

            Ajjarapu argues that “Plaintiffs fail to allege that

     their capital investment in [Nexgen] Memantine was meant for

     any specific purpose, was held in a separate account, or is

     able to be identified as required under Florida law.” (Doc.

     # 140 at 18). The Court agrees with Ajjarapu. Plaintiffs’

     allegation that its money — paid to Nexgen Memantine in

     exchange for stock — “was intended to be used to repay

     Plaintiff    Investors    their   principal      investments    in    the

     corporation” is not plausible. (Doc. # 136 at 40). And the

     verified    amended   complaint    does    not   allege   Plaintiffs’

     investment was held in separate account to be kept intact.

            Additionally, Ajjarapu is correct that Plaintiffs fail

     to allege that Ajjarapu acted with felonious intent, as

     required to state a claim for civil theft. (Doc. # 140 at

     19).


                                       22
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 23 of 35 PageID 1651




           For these reasons, Count VII is dismissed with leave to

     amend.

                  5.     Count VIII

           In Count VIII, Plaintiffs assert a claim of unjust

     enrichment against Ajjarapu in the alternative to Count VII.

           “A claim for unjust enrichment has three elements: (1)

     the plaintiff has conferred a benefit on the defendant; (2)

     the defendant voluntarily accepted and retained that benefit;

     and   (3)   the   circumstances         are   such   that   it   would   be

     inequitable for the defendants to retain it without paying

     the value thereof.” United States Stepe v. RS Compounding

     LLC, 325 F.R.D. 699, 710 (M.D. Fla. 2017)(quoting Virgilio v.

     Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012)).

           Ajjarapu argues that this count should be dismissed

     because “Plaintiffs have failed to allege that Plaintiffs

     conferred    a    benefit   on    Ajjarapu      or   that   Ajjarapu     has

     voluntarily accepted and retained any benefit.” (Doc. # 140

     at 20-21).

           The   Court     agrees     that    Plaintiffs’    allegations      are

     internally inconsistent. Although Plaintiffs allege that the

     assets were “conferred upon Mahendiran and Ajjarapu” and that

     “Mahendiran and Ajjarapu currently retain the full benefit of

     Plaintiff Investors’ money,” they also allege that their


                                          23
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 24 of 35 PageID 1652




     money is “currently in Mahendiran’s possession.” (Doc. # 136

     at   42).    Thus,    without    further      allegations,        the   verified

     amended complaint fails to plausibly allege that Ajjarapu —

     rather      than   Mahendiran     —    has    retained      the    benefit     of

     Plaintiffs’ money.

           The Motion is granted as to Count VIII with leave to

     amend.

                   6.     Count X

           Finally,       Ajjarapu    moves       to   dismiss    Count       X,    the

     derivative breach of fiduciary duty claim. (Doc. # 140 at 22-

     23). First, he argues that the verified amended complaint

     does not satisfy the requirements of Federal Rule of Civil

     Procedure      23.1    because    it     fails     to    “allege        that   []

     [P]laintiffs were shareholders or members at the time of the

     transaction complained of, that [] [P]laintiffs’ share or

     membership later devolved on it by operation of law, or the

     noncollusiveness of the action.” (Id. at 22); see Fed. R.

     Civ. P. 23.1(b) (stating that the complaint must allege, among

     other things, “that the plaintiff was a shareholder or member

     at the time of the transaction complained of, or that the

     plaintiff’s share or membership later devolved on it by

     operation of law” and “that the action is not a collusive one

     to confer jurisdiction that the court would otherwise lack”).


                                            24
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 25 of 35 PageID 1653




           The Court agrees. Although Plaintiffs allege that they

     are “all currently shareholders” of Nexgen Memantine (Doc. #

     136 at 45), they fail to allege that they were shareholders

     at   the   time   of   the   relevant   transactions.    Additionally,

     Plaintiffs never allege that this “action is not a collusive

     one to confer jurisdiction that the court would otherwise

     lack.” Fed. R. Civ. P. 23.1(b)(2). Thus, Count X must be

     dismissed to rectify these deficiencies.

           Additionally, the Court agrees that this count is also

     due to be dismissed for failing to allege the statutory

     demand. Under Wyoming Statute § 17-16-742,

           No shareholder may commence a derivative proceeding
           until: (i) A written demand has been made upon the
           corporation to take suitable action; and (ii)
           Ninety (90) days have expired from the date the
           demand was made unless the shareholder has earlier
           been notified that the demand has been rejected by
           the corporation or unless irreparable injury to the
           corporation would result by waiting for the
           expiration of the ninety (90) day period.

     Wyo. Stat. § 17-16-742.

           The statute contains no explicit exception for futility.

     See In re Guidant S’holders Derivative Litig., 841 N.E.2d

     571, 574 (Ind. 2006)(noting that Section 17-16-742 is a

     “universal    demand     statute”).     And   the   parties   have   not

     presented any case law in which a futility exception to

     Section 17-16-742’s demand requirement has been applied.


                                        25
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 26 of 35 PageID 1654




     Thus, it appears that there is no futility exception to this

     statute.

           Although the verified amended complaint alleges that a

     demand would be futile, it does not allege that a demand was

     made or that Plaintiffs waited the required amount of time.

     Therefore, when amending this claim, Plaintiffs should be

     sure to properly allege their compliance with the demand

     requirement.

           B.      Gundlapalli’s Motion

           Gundlapalli moves to dismiss all the claims against her.

                   1.   Count II

           In Count II, Plaintiffs assert a claim for controlling

     person liability under 15 U.S.C. § 78t against Gundlapalli.

           To state a claim under Section 78t, a plaintiff “must

     allege     three   elements:        (1)    a   primary     violation    of   the

     securities laws; (2) that the individual defendant had the

     power    to    control    the   general         business    affairs     of   the

     corporation; and (3) that the individual defendant had the

     requisite      power     to   directly         or   indirectly    control     or

     influence the specific corporate policy which resulted in

     primary       liability.”     MAZ     Partners       LP    v.   First   Choice

     Healthcare Sols., Inc., No. 6:19-cv-619-PGB-LRH, 2019 WL

     5394011, at *7 (M.D. Fla. Oct. 16, 2019)(citation and internal


                                               26
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 27 of 35 PageID 1655




     quotation marks omitted), report and recommendation adopted,

     6:19-cv-619-PGB-LRH, 2020 WL 1072582 (M.D. Fla. Feb. 14,

     2020).

           Here,    Gundlapalli         argues      that   this   claim   should   be

     dismissed because “Plaintiffs have failed to properly allege

     an underlying violation of federal securities law” given that

     Plaintiffs’        claim       against   her     “hinges     on   the   alleged

     securities fraud of” Ajjarapu. (Doc. # 141 at 7). Because the

     Court has found that Plaintiffs failed to state a claim for

     securities fraud against Ajjarapu, the Court agrees with

     Gundlapalli that Plaintiffs have not stated a claim for

     controlling person liability against her. See Mizzaro v. Home

     Depot, Inc., 544 F.3d 1230, 1237 (11th Cir. 2008)(“Because a

     primary violation of the securities laws is an essential

     element of a [Section] 20(a) derivative claim, we have held

     that a plaintiff adequately pleads a [Section] 20(a) claim

     only if the primary violation is adequately pleaded.”). This

     alone requires dismissal of this claim.

           Accordingly, Count II is dismissed with leave to amend.

                   2.    Count V

           Count    V    is     a    claim    for    civil    conspiracy     against

     Gundlapalli. (Doc. # 136 at 34). This claim is based on

     alleged fraud and theft.


                                              27
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 28 of 35 PageID 1656




            The Court agrees with Gundlapalli that the verified

     amended complaint fails to state a claim for civil conspiracy

     against   Gundlapalli.      (Doc.    #    141    at   10-13).   Gundlapalli

     argues the verified amended complaint “lacks any allegation

     that Gundlapalli had an agreement with Ajjarapu or others to

     commit fraud, that Gundlapalli had actual knowledge of the

     alleged fraud, or that Gundlapalli took any overt action in

     furtherance of alleged fraud.” (Id. at 11).

            Indeed, the allegations against Gundlapalli are thin and

     conclusory and, thus, insufficient to satisfy Rule 9(b). For

     example, as to an agreement to commit fraud, the verified

     amended complaint conclusorily alleges that “there was an

     agreement between Ajjarapu, Mahendiran, [and] Gundlapalli .

     . . to systematically defraud and deprive Plaintiff Investors

     of their money.” (Doc. # 136 at 34). Further detail regarding

     Gundlapalli’s     involvement       in    the    alleged    conspiracy    are

     required.

            For these reasons, Count V is dismissed with leave to

     amend.

                 3.    Count X

            Finally,   Gundlapalli   moves       to    dismiss    Count   X,   the

     derivate breach of fiduciary duty claim. (Doc. # 141 at 13-

     15).


                                          28
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 29 of 35 PageID 1657




           Count X is dismissed with leave to amend for the reasons

     explained     in   connection      with     Ajjarapu’s    Motion.     Thus,

     Gundlapalli’s Motion is granted as to Count X.

           C.    Nexgen Memantine’s Motion

           Nexgen Memantine moves to dismiss Counts I, III, V, and

     X.

                 1.     Count I

           Nexgen Memantine argues that Count I for securities

     fraud should be dismissed because Plaintiffs have supposedly

     not stated claims for fraud against Ajjarapu, Gundlapalli, or

     Mahendiran. (Doc. # 142 at 7-8); see Mizzaro, 544 F.3d at

     1254 (“Corporations, of course, have no state of mind of their

     own. Instead, the scienter of their agents must be imputed to

     them.”).

           This argument fails. Although the Court agrees that

     Plaintiffs have not stated a claim under Section 10(b) of the

     Exchange Act and Rule 10b-5 against Ajjarapu and Gundlapalli,

     the   verified     amended      complaint    states   a   claim     against

     Mahendiran.

           Although Mahendiran is lumped together with Ajjarapu for

     many of the alleged misrepresentations, the verified amended

     complaint     alleges     numerous        misrepresentations      made     by

     Mahendiran       alone.   For     example,     Mahendiran   alone        sent


                                          29
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 30 of 35 PageID 1658




     Plaintiffs the “Nexgen Teaser” document that stated “Nexgen

     Memantine had partnered with a pharmaceutical manufacturer in

     Hyderabad, India.” (Doc. # 136 at 6). This was false because

     “Nexgen Memantine had no partnership agreements finalized

     with any pharmaceutical manufacturers in Hyderabad, India.”

     (Id.).   Likewise,      in     December       2015,     Mahendiran      emailed

     Plaintiffs,    stating       that    Nexgen    Memantine      already    had   a

     distribution      network     in    place,    which     was   “false     and/or

     misleading       because      Nexgen        Memantine     had    only      been

     incorporated the month prior . . . [and] had no agreements

     finalized with distributors at the time.” (Id. at 13-14).

     When Plaintiffs later expressed their dissatisfaction “with

     the   slowness    of   the    project,”       Mahendiran      also   allegedly

     stated during a telephone call that “he made sufficient income

     from his medical practice to repay the combined principal

     amount that the Plaintiff Investors had invested into Nexgen

     Memantine, $425,000.000, and promised to personally repay the

     Plaintiff Investors in the event that Nexgen Memantine did

     not gain FDA approval for its generic memantine drug.” (Id.

     at 18). Yet, Plaintiffs have not been repaid.

           Additionally,          the      verified        amended        complaint

     sufficiently alleges Mahendiran’s scienter. The allegations

     regarding    Mahendiran’s          alleged    misrepresentations         above,


                                            30
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 31 of 35 PageID 1659




     taken together with the allegation that Mahendiran currently

     possesses Plaintiffs’ money after transferring it out of

     Nexgen Memantine’s account (Id. at 39), create a strong

     inference of scienter. See Tellabs, Inc., 551 U.S. at 314

     (“To qualify as ‘strong’ within the intendment of § 21D(b)(2),

     . . . an inference of scienter must be more than merely

     plausible or reasonable — it must be cogent and at least as

     compelling         as    any    opposing      inference    of      nonfraudulent

     intent.”).         The     most     compelling     inference         from   these

     allegations is that Mahendiran intended to defraud Plaintiffs

     of their investment and his scienter can be imputed to Nexgen

     Memantine.

           Thus, to the extent the claim against Nexgen Memantine

     is   based    on        Mahendiran’s     underlying       fraud,     this   claim

     survives.

                   2.        Count III

           Nexgen Memantine argue that this FSIPA claim should be

     dismissed     because          “Plaintiffs’    allegations      in    Count   III

     suffer the same pleading deficiencies as in Count I.” (Doc.

     # 142 at 9).

           However, for the same reasons the Court denied the Motion

     as to Count I against Nexgen Memantine, the Court denies the

     Motion   as    to       Count    III.   The   verified     amended     complaint


                                              31
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 32 of 35 PageID 1660




     sufficiently states a FSIPA claim against Mahendiran, which

     supports the FSIPA claim against Nexgen Memantine.

                 3.       Count V

           Nexgen      Memantine      argues       that    Count     V,      for    civil

     conspiracy,       must    be    dismissed       under     the   intracorporate

     conspiracy     doctrine.        (Doc.    #    142    at    10-11).      Under      the

     intracorporate           conspiracy      doctrine,         “a      corporation’s

     employees, acting as agents of the corporation, are deemed

     incapable      of    conspiring       among     themselves         or   with       the

     corporation.” Hollins v. Fulton Cnty., 422 F. App’x 828, 833

     (11th Cir. 2011)(quoting Dickerson v. Alachua Cnty. Comm’n,

     200 F.3d 761, 767 (11th Cir. 2000)).

           However, there is an exception to this doctrine: “a

     corporation cannot conspire with its own agents or employees

     unless the co-conspiring corporate agents are alleged to

     possess a personal stake in achieving the object of the

     conspiracy       which     is    separate       and       distinct      from       the

     corporation’s interest.” McLeod v. Barber, 764 So. 2d 790,

     793 (Fla. 5th DCA 2000); see also HRCC, Ltd. v. Hard Rock

     Cafe Int’l (USA), Inc., 302 F. Supp. 3d 1319, 1325 (M.D. Fla.

     2016)(“Under        [the personal stake]             exception, a corporate

     employee    may     be    liable   for       conspiring     with     his      or   her

     corporation or with other corporate agents where ‘the agent


                                             32
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 33 of 35 PageID 1661




     has a personal stake in the activities that are separate and

     distinct    from    the   corporation’s      interest.’”       (citation

     omitted)), aff’d, 703 F. App’x 814 (11th Cir. 2017). “[T]he

     personal stake exception requires more than some incidental

     personal   benefit    —   the    exception     applies   only     ‘where

     corporate employees are shown to have been motivated solely

     by personal bias.’” HRCC, Ltd., 302 F. Supp. 3d at 1325

     (citation omitted).

           According to Nexgen Memantine, the verified amended

     complaint “does not allege that the exception to the intra-

     corporate conspiracy doctrine applies” because “Plaintiffs

     have failed to allege that the agents and employees had a

     personal stake separate and distinct from that of” Nexgen

     Memantine. (Doc. # 142 at 11).

           Plaintiffs argue that they have sufficiently pled that

     the exception to the intra-corporate conspiracy doctrine

     applies. (Doc. # 147 at 12-13). They emphasize that they “have

     alleged that numerous sums of money were removed from []

     Nexgen Memantine’s accounts for no apparent reason and that

     it is believed that some of this money was moved into []

     Ajjarapu and [] Mahendiran’s personal accounts.” (Id. at 12).

           The Court disagrees and finds that the narrow personal

     stake   exception    is   not   sufficiently    pled.    The    verified


                                       33
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 34 of 35 PageID 1662




     amended complaint alleges that Plaintiffs’ investment was

     transferred out of Nexgen Memenantine’s accounts to G&S Coal

     Traders, with some of that money then being transferred to

     Mahendiran       somehow.    (Doc.     #    136   at   20).    And     the   only

     allegation that these transfers were made for the personal

     benefit of any of the individual Defendants is the allegation

     that, at a meeting in November 2018, “Ajjarapu claims that

     the withdrawals had all been conducted by Mahendiran, who

     transferred the money to his own accounts.” (Id.).

           These allegations are not enough to plausibly support

     that Mahendiran, Ajjarapu, and Gundlapalli had separate and

     distinct personal stakes in achieving the object of the

     conspiracy. Thus, while the Court believes that Plaintiffs

     should      be     given     another       opportunity        to     plead    the

     applicability of the exception, they have not sufficiently

     stated a claim for civil conspiracy. Count V is dismissed

     with leave to amend.

                  4.      Count X

           The    Court     agrees    with       Nexgen     Memantine      that    the

     derivative claim, Count X, must be dismissed for the reasons

     discussed        regarding   Ajjarapu’s       Motion     and       Gundlapalli’s

     Motion. Count X is dismissed with leave to amend.

           Accordingly, it is now


                                            34
Case 8:20-cv-02263-VMC-JSS Document 151 Filed 04/22/21 Page 35 of 35 PageID 1663




           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendant Suren Ajjarapu’s Motion to Dismiss Verified

           Amended Complaint (Doc. # 140) is GRANTED. All claims

           against Ajjarapu are dismissed with leave to amend.

     (2)   Defendant    Annapurna     Gundlapalli’s    Motion   to   Dismiss

           Verified Amended Complaint (Doc. # 141) is GRANTED. All

           claims against Gundlapalli are dismissed with leave to

           amend.

     (3)   Defendant Nexgen Memantine, Inc.’s Motion to Dismiss

           Counts I, III, V, and X of the Verified Amended Complaint

           (Doc. # 142) is GRANTED         in part and DENIED in part.

           Counts I and II survive against Nexgen Memantine to the

           extent they are based on the actions of Mahendiran.

           Counts V and X are dismissed with leave to amend.

     (4)   Plaintiffs    may   file   a    second   amended   complaint   to

           correct the deficiencies identified herein by May 6,

           2021.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     22nd day of April, 2021.




                                          35
